Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement(s) submitted on 03/15/2022 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered.   

Response to Amendment
Amendment to claims of 03/15/2022 is acknowledged.

Terminal Disclaimer
The terminal disclaimer filed on 03/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  U.S. Patent No. 10,689,890 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or fairly suggest Door security device as claimed in independent claims 1 and 11 of the instant application.  The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
	US 8,894,110 (Taylor et al.) discloses a device, in Figure 11, for restricting movement of a swinging door (542) in a door frame (576) as claimed, except for a first end of the first slot (536) is open at the first end face and a second end of the first slot is open at the second end face.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There is no suggestion, teaching, or motivation for one of ordinary skill in the art to modify a reference or combine references, and to yield a reasonable expectation of success without the use of impermissible hindsight. For instance, US 9,482,034 (Atkinson) discloses, in Figures 1-7, a device for restricting movement of a door 10 in a frame 18, as claimed with a first door member 30, a first slot 28, and a connecting member 40 with first and second legs disposed at an angle relative to each other, and a distal end of the second leg interferes with a surface of the door frame to prevent rotation of the door relative to the door frame. Atkinson is silent about a first end of the first slot 28 is open at the first end face and a second end of the first slot 28 is open at the second end face, a first end of the first leg having a shape configured to mate with the first slot 28 to permit the first end to slide into the first slot 28 through the first end face such that the first leg extends out of the first slot through an opening in the first outer surface.      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN CUMAR/Primary Examiner, Art Unit 3675